I believe that the trial court properly granted summary judgment in favor of Mehdi Saghafi, defendant-appellee. Accordingly, I respectfully dissent from the majority opinion of this court. *Page 442 
  In Fox  Assoc. Co., L.P.A. v. Purdon (1989), 44 Ohio St. 3d 69,  541 N.E.2d 448, syllabus, the Ohio Supreme Court held:
"When an attorney is discharged by a client with or without just cause, and whether the contract between the attorney and client is express or implied, the attorney is entitled to recover the reasonable value of services rendered the client prior to discharge on the basis of quantum meruit." (Citations omitted.)
In Reid, Johnson, Downes, Andrachik  Webster v. Lansberry
(1994), 68 Ohio St. 3d 570, 629 N.E.2d 431, paragraph two of the syllabus, the Ohio Supreme Court, in dealing with quantummeruit recovery, held: "When an attorney representing a client pursuant to a contingency-fee agreement is discharged, the attorney's cause of action for a fee recovery on the basis ofquantum meruit arises upon the successful occurrence of the contingency." (Emphasis added.) The Supreme Court, in reaching this conclusion, reasoned: "Under this approach, in most situations the discharged attorney is not compensated if the client recovers nothing." Reid, 68 Ohio St.3d at 575,629 N.E.2d at 436.
Here, a review of Belovich's complaint, as well as Saghafi's motion for summary judgment and the journal entry of the trial court, demonstrates that Belovich was attempting to recover fees and expenses incurred in the case of Saghafi v. Airadio Corp.
for which Saghafi's recovery was zero. Pursuant to the Ohio Supreme Court's ruling in Reid, supra, Belovich's cause of action for fees and expenses on the basis of quantum meruit
depends upon the successful occurrence of the underlying contingency, specifically a monetary recovery greater than zero. Since the underlying contingency failed to occur, Belovich is not entitled to reimbursement of expenses and payment of fees from Saghafi out of the proceeds from a different lawsuit arising out of separate claim for legal malpractice. The trial court correctly granted Saghafi's summary judgment motion, as no genuine issue of material fact existed and Saghafi was entitled to judgment as a matter of law.
Accordingly, I would overrule Belovich's sole assignment of error and affirm the judgment of the trial court. *Page 443